Exhibit 10.1

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (the “Agreement”), dated as of April 18, 2006 (the
“Effective Date”) is between Navigant Consulting, Inc., a Delaware corporation
(the “Company”), and David E. Wartner (the “Executive”).

RECITALS

A. The Company desires to obtain the benefits of the Executive’s knowledge,
skills, and experience by employing the Executive as its Vice President and
Controller (and Principal Accounting Officer) upon the terms and subject to the
conditions of this Agreement.

B. The Executive desires to be employed by the Company in such position upon the
terms and subject to the conditions of this Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing premises and mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

1. Employment. Subject to the terms and conditions of this Agreement, the
Company agrees to employ the Executive, and the Executive agrees to be employed
by the Company, for the period stated in Paragraph 2 hereof.

2. Employment Term. The term of the Executive’s employment by the Company under
this Agreement will begin on May 1, 2006, and will continue, subject to earlier
termination as provided in Paragraph 7 hereof, for a rolling one-year period,
such that the remainder of the term shall always be one full year, subject to
either party being able to reduce or limit the term, by written notice provided
as set forth in Paragraph 11(b) hereof (the “Employment Term”).

3. Position and Responsibilities. During the Employment Term, the Executive
agrees to serve the Company, and the Company shall employ the Executive as its
Vice President and Controller (and Principal Accounting Officer). During the
Employment Term, the Executive shall possess such broad powers and perform such
duties and functions as are normally incident to the positions of Vice President
and Controller (and Principal Accounting Officer) with an entity of an
equivalent size and nature as the Company.

4. Performance of Duties; Commitment of Time. During the Employment Term, the
Executive shall discharge the following obligations:

(a) Except for illness, reasonable vacation periods, and reasonable leaves of
absence, the Executive shall, subject to Paragraph 4(c) hereof, devote his best
efforts and full business time, attention and skills to the business and affairs
of the Company and its subsidiaries, affiliates and divisions, as such business
and affairs now exist and as they may be hereafter changed or added to.



--------------------------------------------------------------------------------

(b) The Executive shall report directly to the Executive Vice President and
Chief Financial Officer (the “CFO”) of the Company and he shall perform all of
his duties in accordance with such reasonable directions, requests, rules and
regulations as are specified by the CFO in connection with his employment.

(c) Nothing herein shall preclude the Executive from devoting such reasonable
time as required to serve, or to continue to serve, on the boards of directors
of, or to hold any other offices or positions in or with respect to, other
companies, organizations or entities, provided that (i) the Executive gives
prior notice to the Company of such other activities, (ii) that such other
activities do not violate Paragraph 6 hereof, and (iii) such other activities
have no material effect on the time the Executive is required to spend in
connection with the services required of his hereunder.

5. Compensation and Benefits.

(a) Base Salary. During the Employment Term, the Executive will receive an
annual salary, payable in monthly or more frequent installments, of $230,000
subject to authorized withholding and other deductions. The annual salary will
be reviewed annually and, if appropriate, increased by the Company in its sole
discretion. Such annual salary, as so increased, is hereinafter referred to as
the “Base Salary”. In no event shall the Executive’s Base Salary be reduced
below 85 percent of $230,000.

(b) Annual Bonus. During the Employment Term, the Executive will be eligible to
receive an annual cash bonus based upon the Executive’s and/or the Company’s
achievement of annual performance goals or objectives. The bonus goals and
objectives shall be determined by the Company. Such bonus or bonuses shall be
based upon the Company’s review of the Executive’s performance. The Executive
shall have a maximum bonus opportunity of 100% of the Base Salary (the “Maximum
Bonus”), with a target bonus equal to 50% of the Base Salary (the “Target
Bonus”). The Company shall have the sole discretion to determine whether the
bonus goals and objectives have been met. The Executive shall receive a prorated
annual bonus for the 2006 calendar year, calculated at the Target Bonus rate,
which prorated annual bonus shall equal 50% of the Executive’s 8 months of Base
Salary to be received in 2006 (i.e., 50% of $153,333 [ from May 1, 2006, 8
months, or two-thirds of a year, times a Base Salary of $230,000 equals
$153,333]), provided, however, that any prorated bonus paid for the 2006
calendar year in accordance with this Paragraph 5(b) shall satisfy the Company’s
obligation, if any, for payment of a prorated bonus payment pursuant to
Paragraph 8(a) or (b) hereof for the calendar year of the Executive’s
termination of employment, in the event the Executive’s employment is terminated
on or before December 31, 2006.

(c) Employee Benefits and Perquisites. During the Employment Term, the Executive
will be entitled to receive all benefits and perquisites of employment generally
available to other members of the Company’s senior executive management, upon
his satisfaction of the eligibility or participation criteria therefor.

 

2



--------------------------------------------------------------------------------

(d) Reimbursement of Business Expenses. The Company shall pay or reimburse the
Executive, in accordance with its normal policies and practices, for all
reasonable business expenses incurred by the Executive in connection with the
performance of his obligations hereunder, including a reasonable sum for parking
near the Company’s Chicago Corporate Headquarters (615 N. Wabash) office. The
Executive shall produce accounts and vouchers or other reasonable evidence of
expenses incurred or payments made by the Executive, all in accordance with the
Company’s regular procedures in effect from time to time and in form suitable to
establish the validity and deductibility of such expenses for tax purposes.

(e) Withholding Taxes. There shall be deducted and withheld from the Base Salary
and all other compensation payable to the Executive during or for the Employment
Term any and all amounts required to be deducted or withheld under the
provisions of any statute, regulation, ordinance or order.

6. Obligations of the Executive During and After Employment.

(a) The Executive acknowledges and agrees that solely by virtue of his
employment by, and relationship with, the Company, he will acquire “Confidential
Information,” as defined in subparagraph (vii) below, as well as special
knowledge of the Company’s business and its relationships with its clients and
employees, and that, but for his association with the Company, the Executive
will not have had access to said Confidential Information or knowledge of said
relationships. The Executive further acknowledges and agrees (1) that the
Company has long term relationships with its clients and employees, and that
those relationships were developed at great expense and difficulty to the
Company over several years of close and continuing involvement; (2) that the
Company’s relationships with its clients and employees are and will continue to
be valuable, special and unique assets of the Company and (3) that the Company
has the following protectable interests that are critical to its competitive
advantage in the industry and would be of demonstrable value in the hands of a
competitor: Company-specific information concerning revenues, costs, margins,
marketing strategies, employees, compensation systems, employee benefits,
corporate development plans and opportunities, financial, accounting and
corporate governance systems, and concepts, ideas, and other matters not
generally known to the public. The Company acknowledges and agrees that such
protectable interests do not include information properly in the public domain,
or the generalized knowledge, skills and know-how possessed by the Executive,
whether as a result of his employment or otherwise. In return for the
consideration described in this Agreement, the Executive hereby represents,
warrants and covenants as follows:

(i) The Executive has executed and delivered this Agreement as his free and
voluntary act, after having determined that the provisions contained herein are
of a material benefit to his, and that the duties and obligations imposed on his
hereunder are fair and reasonable and will not prevent his from earning a
comparable livelihood following the termination of his employment with the
Company;

(ii) The Executive has read and fully understands the terms and conditions set
forth herein, has had time to reflect on and consider the benefits and
consequences of entering into this Agreement, and has had the opportunity to
review the terms hereof with an attorney or other representative if he so
chooses;

 

3



--------------------------------------------------------------------------------

(iii) The execution and delivery of this Agreement by the Executive does not
conflict with, or result in a breach of or constitute a default under, any
agreement or contract, whether oral or written, to which the Executive is a
party or by which the Executive may be bound;

(iv) The Executive agrees that, during the time of his employment with the
Company and for a period of one year after termination of the Executive’s
employment hereunder for any reason whatsoever or for no reason, whether
voluntary or involuntary, the Executive will not, except on behalf of the
Company, anywhere in North America or in any other place or venue where the
Company or any affiliate, subsidiary or division thereof now conducts or
operates, or may conduct or operate, its business prior to the date of the
Executive’s termination of employment:

(A) directly or indirectly, contact, solicit or direct any person, firm,
corporation, association, or other entity to contact or solicit, any of the
Company’s clients or prospective clients (as they are hereinafter defined) for
the purpose of selling or distributing or attempting to sell or distribute, any
products and/or services in competition with the Company to its clients during
the term hereof. In addition, the Executive will not disclose the identity of
any such clients or prospective clients, or any part thereof, to any person,
firm, corporation, association, or other entity for any reason or purpose
whatsoever, except to the extent (1) required by any law, regulation or order of
any court or regulatory commission, department or agency, provided that the
Executive gives prompt notice of such requirement to the Company to enable the
Company to seek an appropriate protective order, or (2) such disclosure is
necessary to perform properly the Executive’s duties under this Agreement;

(B) directly or indirectly, solicit on his own behalf or on behalf of any other
person, the services of any person who is an employee of the Company, nor
solicit any of the Company’s employees to terminate employment with the Company;
and

(C) act as a consultant, advisor, officer, manager, agent, director, partner,
independent contractor, owner, or employee for or on behalf of any of the
Company’s competitors (as hereinafter defined),

(v) The scope described above is necessary and reasonable in order to protect
the Company in the conduct of its business and that, if the Executive becomes
employed by another employer, he shall be required to disclose the existence of
this Paragraph 6 to such employer and the Executive hereby consents to and the
Company is hereby given permission to disclose the existence of this Paragraph 6
to such employer;

(vi) For purposes of this Paragraph 6, “client” shall be defined as any person,
firm, corporation, association, or entity that purchased any type of product
and/or service from the Company or is or was doing business with the Company
within the 12-month period immediately preceding termination of the Executive’s
employment. For purposes of this

 

4



--------------------------------------------------------------------------------

Paragraph 6, “prospective client” shall be defined as any person, firm,
corporation, association, or entity contacted or solicited in writing by the
Company or who contacted the Company within the 12-month period immediately
preceding the termination of the Executive’s employment for the purpose of
having such persons, firms, corporations, associations, or entities become a
client of the Company. For purposes of this Paragraph 6, the Company’s
competitors shall include any business that provides consulting services in
actual and substantial competition with the Company, including but not limited
to FTI Consulting, Inc. CRA International, Inc., Huron Consulting, and LECG,
LLC.

(vii) Both during his employment and thereafter he will not, for any reason
whatsoever, use for herself or disclose to any person not employed by the
Company any “Confidential Information” of the Company acquired by the Executive
during his relationship with the Company, except to the extent that such
Confidential Information (a) becomes a matter of public record or is published
in a newspaper, magazine or other periodical, or in other media, available to
the general public, other than as a result of any act or omission of the
Executive, (b) is required to be disclosed by law, regulation or order of any
court or regulatory commission, department or agency, provided that the
Executive gives prompt notice of such requirement to the Company to enable the
Company to seek an appropriate protective order, or (c) is required to be
disclosed in order to perform properly the Executive’s duties under this
Agreement. The Executive further agrees to use Confidential Information solely
for the purpose of performing duties with the Company and further agrees not to
use Confidential Information for his own private use or commercial purposes. The
Executive agrees that “Confidential Information” includes but is not limited to:
(1) any financial, engineering, business, planning, operations, services,
potential services, products, potential products, technical information and/or
know-how, organization charts, formulas, business plans, production, purchasing,
marketing, pricing, sales, profit, personnel, customer, broker, supplier, or
other lists or information of the Company; (2) any papers, data, records,
processes, methods, techniques, systems, models, samples, devices, equipment,
compilations, invoices, client lists, or documents of the Company; (3) any
confidential information or trade secrets of any third party provided to the
Company in confidence or subject to other use or disclosure restrictions or
limitations; and (4) any other information, written, oral, or electronic,
whether existing now or at some time in the future, and whether pertaining to
current or future developments, which pertains to the Company’s affairs or
interests or with whom or how the Company does business. The Company
acknowledges and agrees that Confidential Information does not include
information properly in the public domain, or the generalized knowledge, skills
and know-how possessed by the Executive, whether as a result of his employment
or otherwise;

(viii) During the Employment Term, the Executive will not remove, or cause to be
removed, manually, electronically or otherwise, from the Company’s premises any
documents, records, files, notebooks, correspondence, reports, video or audio
recordings, computer printouts, computer programs, computer software, computer
discs, computer files, price lists, microfilm, drawings, or other similar
documents containing Confidential Information, including copies thereof, whether
prepared by his or others, except as his duties under this Agreement shall
require, and in such cases, will promptly return such items to the Company. Upon
termination of his employment with the Company, all such items including
summaries or copies thereof, then in the Executive’s possession, shall be
returned to the Company immediately;

 

5



--------------------------------------------------------------------------------

(ix) All ideas, inventions, designs, processes, discoveries, enhancements,
plans, writings, and other developments or improvements (the “Inventions”)
conceived by the Executive, alone or with others, during the term of his
employment, whether or not during working hours, that are within the scope of
the Executive’s business operations or that relate to any of the Company’s work
or projects (including any and all inventions based wholly or in part upon ideas
conceived during the Executive’s employment with the Company), are the sole and
exclusive property of the Company. The Executive further agrees that (1) he will
promptly disclose all Inventions to the Company and hereby assigns to the
Company all present and future rights he has or may have in those Inventions,
including without limitation those relating to patent, copyright, trademark or
trade secrets; and (2) all of the Inventions eligible under the copyright laws
are “work made for hire.” At the request of and without charge to the Company
and without cost to the Executive, the Executive will do all things deemed by
the Company to be reasonably necessary to perfect title to the Inventions in the
Company and to assist in obtaining for the Company such patents, copyrights or
other protection as may be provided under law and desired by the Company,
including but not limited to executing and signing any and all relevant
applications, assignments or other instruments. Notwithstanding the foregoing,
pursuant to the Employee Patent Act, Illinois Public Act 83-493, the Company
hereby notifies the Executive that the provisions of this subparagraph
(ix) shall not apply to any Inventions for which no equipment, supplies,
facility or trade secret information of the Company was used and which were
developed entirely on the Executive’s own time, unless (1) the Invention relates
(i) to the business of the Company, or (ii) to actual or demonstrably
anticipated research or development of the Company, or (2) the Invention results
from any work performed by the Executive for the Company;

(x) All client lists, supplier lists, and client and supplier information are
and shall remain the exclusive property of the Company, regardless of whether
such information was developed, purchased, acquired, or otherwise obtained by
the Company or the Executive. The Executive also agrees to furnish to the
Company on demand at any time during his employment, and upon the termination of
his employment, any records, notes, computer printouts, computer programs,
computer software, price lists, microfilm, or any other documents related to the
Company’s business, including originals and copies thereof;

(xi) The Executive may become aware of “material” nonpublic information relating
to clients whose stock is publicly traded. The Executive acknowledges that he is
prohibited by law, as well as by Company policy, from trading in the shares of
such clients while in possession of such information or directly or indirectly
disclosing such information to any other persons so that they may trade in these
shares. For purposes of this subparagraph (xi), “material” information may
include any information, positive or negative, which might be of significance to
an investor in determining whether to purchase, sell or hold the stock of
publicly traded clients. Information may be significant for this purpose even if
it would not alone determine the investor’s decision. Examples include a
potential business acquisition, internal financial information that departs in
any way from what the market would expect, the acquisition or loss of a major
contract, or an important financing transaction.

 

6



--------------------------------------------------------------------------------

(b) Remedy for Breach. The Executive agrees that in the event of a material
breach or threatened material breach of any of the covenants contained in this
Paragraph 6, the Company will have the right and remedy to have such covenants
specifically enforced by any court having jurisdiction, it being acknowledged
and agreed that any material breach of any of the covenants will cause
irreparable injury to the Company and that money damages will not provide an
adequate remedy to the Company.

(c) Blue-Penciling. The Executive acknowledges and agrees that the
noncompetition and nonsolicitation provisions contained herein are reasonable
and valid in geographic, temporal and subject matter scope and in all other
respects, and do not impose limitations greater than are necessary to protect
the goodwill, Confidential Information and other business interests of the
Company. Nevertheless, if any court determines that any of said noncompetition
and other restrictive covenants and agreements, or any part thereof, is
unenforceable because of the duration or geographic scope of such provision,
such court will have the power to reduce the duration or scope of such
provision, as the case may be, and, in its reduced form, such provision will
then be enforceable to the maximum extent permitted by applicable law.

7. Termination of Employment.

(a) Termination as a Result of Death or Disability. The Executive’s employment
with the Company shall terminate automatically upon the Executive’s death during
the Employment Term. If the Disability of the Executive has occurred during the
Employment Term (pursuant to the definition of “Disability” set forth below),
the Company may give to the Executive written notice of its intention to
terminate the Executive’s employment. In such event, the Executive’s employment
with the Company shall terminate effective on the 30th day after receipt of such
notice by the Company (the “Disability Effective Date”), provided that, within
the 30 days after receipt of notice, the Executive shall not have returned to
substantial performance of the Executive’s duties. For purposes of this
Agreement, “Disability” shall mean the absence of the Executive from the
Executive’s duties with the Company for 120 consecutive days, or a total of 180
days in any 12-month period, as a result of incapacity due to mental or physical
illness which is determined to be total and permanent by a physician jointly
selected by the Company and the Executive or the Executive’s legal
representative, or, if the parties cannot agree on the selection of such
physician then each shall choose a physician and the two physicians shall
jointly select a physician to make such binding determination.

(b) Termination by the Company for Cause. The Company may terminate the
Executive’s employment during the Employment Term for Cause at any time upon
written notice from the Company specifying such Cause and the expiration of the
cure period specified below, and thereafter, the Company’s obligations hereunder
(other than the obligation to pay any accrued salary or benefit) shall cease and
terminate; provided, however, that such written notice shall not be delivered
until after the Company shall have given the Executive written notice specifying
the conduct alleged to have constituted such Cause. The Executive shall have 30
days to cure the matters specified in the notice delivered by the Board (to the
extent that such matters are curable). For purposes of this Agreement, “Cause”
shall mean the Executive’s willful misconduct, dishonesty or other willful
actions (or willful failures to act) which are materially

 

7



--------------------------------------------------------------------------------

and demonstrably injurious to the Company, or a material breach by the Executive
of one or more terms of this Agreement, which shall include the Executive’s
habitual neglect of the material duties required of his under this Agreement.
For purposes of this Section, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company.

(c) Termination by the Executive for Good Reason. The Executive’s employment
with the Company may be terminated by the Executive for Good Reason. For
purposes of this Agreement, “Good Reason” shall mean any of the following
actions, if taken without the express written consent of the Executive: (1) any
material change by the Company in the Executive’s title, functions, duties, or
responsibilities, which changes would cause the Executive’s position with the
Company to have significantly less responsibility, importance or scope as
compared to the position and attributes that applied to the Executive as of the
Effective Date; (2) any material failure by the Company to comply with any of
the provisions of the Agreement; or (3) the requirement made by the Company that
the Executive change his manner of performing his responsibilities so as to
require his office be more than 40 miles from his (the Executive’s) current
office location (615 North Wabash Avenue, Chicago, IL 60611).

(d) Termination by the Company Other Than for Cause or Disability or Termination
by the Executive Without Good Reason. The Executive’s employment with the
Company may be terminated on written notice at any time during the Employment
Term by the Company other than for Cause or Disability or by the Executive
without Good Reason.

(e) Notice of Termination. Any termination by the Company for Cause, or by the
Executive for Good Reason, shall be communicated by Notice of Termination to the
other party. For purposes of this Agreement, a “Notice of Termination” means a
written notice which (1) indicates the specific termination provision in this
Agreement relied upon, (2) to the extent applicable, sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Executive’s employment under the provision so indicated and (3) if the Date
of Termination (as defined in Section (e) hereof) is other than the date of
receipt of such notice, specifies the termination date (which date shall be not
more than 30 days after the giving of such notice). The failure by the Executive
or the Company to set forth in the Notice of Termination any fact or
circumstance which contributes to a showing of Good Reason or Cause shall not
waive any right of the Executive or the Company, respectively, hereunder or
preclude the Executive or the Company, respectively, from asserting such fact or
circumstance in enforcing the Executive’s or the Company’s rights hereunder.

(f) Date of Termination. “Date of Termination” means (1) if the Executive’s
employment is terminated by the Company for Cause, the expiration of the cure
period specified in Paragraph 7(b) hereof, (2) if the Executive’s employment is
terminated by the Executive for Good Reason, the date of receipt of the Notice
of Termination or any later date specified therein, as the case may be, (3) if
the Executive’s employment is terminated by reason of death or Disability, the
date of death of the Executive or the Disability Effective Date, as the case may
be, and (4) if the Executive’s employment is terminated by the Company other
than for Cause or Disability, or by the Executive without Good Reason, 30 days
after the date of receipt by the non-terminating party of a written notice of
termination or such shorter time as the Board thereafter specifies in a written
notice to the Executive.

 

8



--------------------------------------------------------------------------------

8. Obligations of the Company upon Termination of Employment.

(a) Termination by the Company Other Than for Cause, Death or Disability or by
the Executive for Good Reason. If during the Employment Term, (i) the Company
terminates the Executive’s employment other than for Cause, Death or Disability
or (ii) the Executive terminates his employment for Good Reason, then in any
such case the Company shall pay to the Executive in a lump sum in cash within 30
days after the Date of Termination (or, in the event any amounts due cannot be
determined within this period, as soon thereafter as is practicable) an amount
equal to 1.0 (one) times the sum of (1) the Executive’s then current Base Salary
plus (2) the average of his three most recent annual bonuses, or if the
Executive is with the Company less than three years, then the average annual
bonuses prorated over the period with the Company. The provisions of this
Subparagraph 8(a) shall not affect any rights of the Executive under the
Company’s benefit plans or programs.

(b) Termination as a result of the Executive’s Disability or Death. If during
the Employment Term, the Executive’s employment is terminated by reason of the
Executive’s Disability or death, then the Company shall pay to the Executive or
the Executive’s legal representatives in a lump sum in cash within 30 days after
the Date of Termination (or, in the event any amounts due cannot be determined
within this period, as soon thereafter as is practicable) an amount equal to 1.0
times the sum of (1) the Executive’s then current Base Salary plus (2) the
average of his three most recent annual bonuses. The provisions of this
Subparagraph 8(b) shall not affect any rights of the Executive’s heirs,
administrators, executors, legatees, beneficiaries or assigns under the
Company’s benefit plans or programs.

(c) Termination by the Company for Cause or by the Executive other than for Good
Reason. If during the Employment Term (i) the Executive’s employment is
terminated by the Company for Cause, (ii) the Executive voluntarily terminates
his employment not for Good Reason and not following a Change of Control as
provided in subsection (d) below, then the Company shall have no further
obligation to the Executive other than the obligation to pay to the Executive
(A) his Base Salary through the Date of Termination and (B) any other
compensation and benefits due to the Executive in accordance with this
Agreement, in each case to the extent theretofore unpaid.

(d) Termination following Change of Control. If the Executive’s employment is
terminated for any reason during the one year period following a Change of
Control of the Company, or if such employment is terminated by the Executive,
for any reason, during the period beginning six months and ending twelve months
following a Change of Control, then the Company shall pay to the Executive or
the Executive’s legal representatives in a lump sum in cash on the date of such
termination an amount equal to 2 (two) times the sum of (1) the Executive’s Base
Salary as of the date of the Change of Control plus (2) the average of his three
most recent annual bonuses; provided that, the payment under this paragraph
(d) shall be in lieu of any payment under paragraphs (a), (b) or (c) above, and
if the Executive has already received

 

9



--------------------------------------------------------------------------------

any such payment, the payment under this paragraph (d) shall be reduced, but not
below zero, by the amount of such other payment. For the purpose of this
Agreement, a “Change of Control” shall have been deemed to have occurred if at
any time during the Employment Term:

(i) the Company sells or otherwise disposes in an arms length transaction assets
of the Company having a fair market value of at least 60% of the total assets of
the Company and its subsidiaries on a consolidated basis, or the Company sells
or otherwise disposes of a majority of the equity ownership or voting control of
any member of any corporation or other entity holding substantially all of the
assets of the Company, in a single transaction or series of related
transactions, or

(ii) acquisition by (A) any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) or (B) two or
more Persons of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of more than 50% of either (1) the shares of
Common Stock outstanding immediately after such acquisition (the “Company Common
Stock”) or (2) the combined voting power of the voting securities of the Company
entitled to vote generally in the election of directors outstanding immediately
after such acquisition (the “Company Voting Securities”); provided, however,
that for purposes of this subsection (i) the following acquisitions of
securities shall not constitute or be included when determining whether there
has been a Change of Control: (1) any acquisition by the Company, or (2) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company; or

(iii) consummation of a reorganization, merger or consolidation or the sale or
other disposition of all or substantially all of the assets of the Company, or
the acquisition of the assets of another corporation by the Company (in each
case, a “Business Combination”), unless, following any such Business
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Company Common Stock and
Company Voting Securities outstanding immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of,
respectively, the then outstanding shares of common stock or the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors, as the case may be, of the corporation resulting from
such Business Combination (including, without limitation, a corporation which as
a result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the Company Common Stock and Company Voting Securities
outstanding, as the case may be, (B) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan or related
trust of the Company or any corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 50% or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation except to the extent that
such ownership existed

 

10



--------------------------------------------------------------------------------

prior to the Business Combination and (C) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Board at the time of the execution of the
initial agreement, or of the action of the Board, providing for such Business
Combination.

9. Golden Parachute Provision.

In the event that in the opinion of tax counsel selected by the Executive and
compensated by the Company (“Executive’s Tax Counsel”), a payment or benefit
received or to be received by the Executive following his termination of
employment (whether pursuant to the terms of this Agreement or any other plan,
arrangement or agreement with the Company or any of its subsidiaries, affiliates
or divisions) (collectively, with the payments provided for in the foregoing
provisions of Paragraph 8, the “Post Termination Payments”) would be subject to
excise tax (in whole or in part) as a result of Section 280G of the Internal
Revenue Code of 1986, as amended (the “Code”), and as a result of such excise
tax, the net amount of Post Termination Payments retained by the Executive
(taking into account federal and state income taxes and such excise tax) would
be less than the net amount of Post Termination Payments retained by the
Executive (taking into account federal and state income taxes) if the Post
Termination Payments were reduced or eliminated as described in this Paragraph
9, then the Post Termination Payments shall be reduced or eliminated until no
portion of the Post Termination Payments is subject to excise tax, or the Post
Termination Payments are reduced to zero. For purposes of this limitation (i) no
portion of the Post Termination Payments the receipt or enjoyment of which the
Executive shall have waived in writing prior to the date of payment following
termination of the Post Termination Payments shall be taken into account,
(ii) no portion of the Post Termination Payments shall be taken into account
which in the opinion of Executive’s Tax Counsel does not constitute a “parachute
payment” within the meaning of Section 280G(b)(2) of the Code, (iii) the Post
Termination Payments shall be reduced only to the extent necessary so that the
Post Termination Payments (other than those referred to in clauses (i) and (ii))
in their entirety constitute reasonable compensation for services actually
rendered within the meaning of Section 280G(b)(4) of the Code or are otherwise
not subject to excise tax, in the opinion of Executive’s Tax Counsel, and
(iv) the value of any non-cash benefit and all deferred payments and benefits
included in the Post Termination Payments shall be determined by the mutual
agreement of the Company and the Executive in accordance with the principles of
Sections 280G(d)(3) and (4) of the Code.

10. Governing Law; Arbitration; Jurisdiction; Attorneys’ Fees.

This Agreement is made and entered into and will be governed by and interpreted
in accordance with the laws of and before the courts of the State of Illinois.
The Company and the Executive agree that any dispute regarding this Agreement
that cannot be resolved amicably by the parties, will be submitted to
arbitration within 60 days of the date the dispute arose and will be resolved in
accordance with the rules of the American Arbitration Association for expedited
cases then in effect. The arbitrator will be mutually selected by the parties or
in the event the parties cannot mutually agree, then appointed by the American
Arbitration Association. Any arbitration will be held in Chicago, Illinois and
the arbitrator will apply Illinois law. Judgment

 

11



--------------------------------------------------------------------------------

upon any award rendered by the arbitrator will be final and binding and may be
entered in any court of competent jurisdiction. The Company will have the
absolute right to seek equitable remedies in any state court of competent
jurisdiction in the State of Illinois, County of Cook, or in a United States
District Court in the State of Illinois pursuant to Paragraph 6(b) hereof. The
parties shall be responsible for their own costs and expenses under this
Paragraph 10; provided, however, all costs, fees and expenses (including
reasonable attorneys’ fees associated with such arbitration and court action to
enforce judgment upon any award made by an arbitrator) shall be borne by the
Company if the Executive prevails.

11. Miscellaneous.

(a) Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof and supersedes any
and all previous agreements, written or oral, regarding the subject matter
hereof between the parties hereto. This Agreement shall not be modified or
amended, except by a written agreement signed by the parties hereto.

(b) Notices. All notices, requests, demands and other communications required or
permitted to be given or made under this Agreement shall be in writing and shall
be deemed to have been given if delivered by hand, sent by generally recognized
overnight courier service, telex or telecopy with confirmation of receipt, or
mail:

 

  (i) to the Company:

Navigant Consulting, Inc.

Attn: General Counsel

615 N. Wabash Avenue

Chicago, Illinois 60611

 

  (ii) to the Executive:

David E. Wartner

260 Hagans Avenue

Elmhurst, Illinois 60126

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications will be effective when
actually received by the addressee.

(c) Indemnification.

To the fullest extent permitted by law and in addition to any other rights
permitted or granted under the Company’s certificate of formation and operating
agreement, each as amended to date, or any agreement or policy of insurance, or
by law, the Company shall indemnify the Executive if the Executive is made a
party, or threatened to be made a party, to any threatened, pending, or
contemplated action, suit or proceeding, whether civil, criminal, administrative
or investigative, by reason of the fact that the Executive is or was an
employee, officer or director

 

12



--------------------------------------------------------------------------------

of the Company or any subsidiary of the Company, in which capacity the Executive
is or was serving at the Company’s request, against any and all costs, losses,
damages, judgments, liabilities and expenses (including reasonable attorneys’
fees) which may be suffered or incurred by his in connection with any such
action, suit or proceeding; provided, however, that there shall be no
indemnification in relation to matters as to which the Executive is adjudged to
have been guilty of fraud or bad faith or as a result of the Executive’s
material breach.

(d) Successors.

This Agreement is personal to the Executive and without the prior written
consent of the Company it shall not be assignable by the Executive otherwise
than by will or the laws of descent and distribution. This Agreement will inure
to the benefit of and be enforceable against the Executive’s legal
representatives. This Agreement will inure to the benefit of and be binding upon
the Company and its successors and assigns. The Company will require any
successor (whether direct or indirect, by purchase, merger, consolidation, share
exchange or otherwise) to all or substantially all of the business and/or assets
of the Company to assume expressly and agree to perform this Agreement in the
same manner and to the same extent that the Company would be required to perform
it if no such succession had taken place. For purposes of this Agreement, the
term “Company” means the Company as hereinbefore defined and any successor to
its business and/or assets as aforesaid which assumes and agrees to perform this
Agreement by operation of law, or otherwise.

(e) Severability. If any provision of this Agreement is held invalid or
unenforceable, either in its entirety or by virtue of its scope or application
to given circumstances, such provision will thereupon be deemed modified only to
the extent necessary to render such provision valid, or not applicable to given
circumstances, or excised from this Agreement, as the situation may require, and
this Agreement will be construed and enforced as if such provision had been
included herein as so modified in scope or application, or had not been included
herein, as the case may be. Should this Agreement, or any one or more of the
provisions hereof, be held to be invalid, illegal or unenforceable within any
governmental jurisdiction or subdivision thereof, the Agreement or any such
provision or provisions will not as a consequence thereof be deemed to be
invalid, illegal or unenforceable in any other governmental jurisdiction or
subdivision thereof.

(f) Waiver. The Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right the Executive or the Company may have hereunder, will not be deemed to be
a waiver of such provision or right or any other provision or right of this
Agreement.

(g) Counterparts. This Agreement may be executed in two counterparts, each of
which will be deemed an original and both of which taken together will
constitute a single instrument.

(signature page follows)

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

 

David E. Wartner

Navigant Consulting, Inc. By  

 

  Ben W. Perks   Executive Vice President and   Chief Financial Officer

 

14